Citation Nr: 0431152	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946, during World War II.  His battles and campaigns 
included Rhineland, Ardennes, and Central Europe.  His 
decorations and citations include, among others, the European 
African Middle Eastern Theater Campaign Medal and the Purple 
Heart Medal for a shell fragment wound to his right knee.  
The veteran died in August 2001, and the appellant is his 
widow.  This case was advanced on the Board's docket under 
the provisions of 38 C.F.R. § 20.900(c).  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Regional Office 
(RO), which denied the claim for service connection for the 
cause of the veteran's death.  The appellant was initially 
scheduled for a hearing by the Board, sitting at the RO, 
however, it was later noted that she could not attend due to 
illness.  


FINDINGS OF FACT

1.  The veteran died in August 2001; the death certificate 
lists the immediate cause of death as cardiorespiratory 
arrest, due to, or as a consequence of, aspiration pneumonia.  
No other conditions are listed as either causing death, or 
contributing to death.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of trench feet, evaluated as 30 
percent disabling; residuals of a right arm injury, at 20 
percent; and gunshot wounds residuals to the right knee, at 
10 percent.  His combined VA disability rating was 50 
percent.  

3.  The preponderance of the evidence indicates that the 
cause of the veteran's death was not incurred in or 
aggravated by his military service, shown during any 
applicable presumptive period following service, or due to a 
service-connected disability.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by military service or during any presumptive 
period.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001, VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. § 3.159 (2003).  

After VA receives an application that is at least 
substantially complete, VA must then provide notice of the 
information and evidence not of record that is necessary to 
substantiate the claim, including which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, the RO sent the claimant a letter in January 
2002, prior to the AOJ decision on appeal.  This letter 
notified her that the RO had received her claim for service-
connected death benefits, and informed her of what was 
required to prevail on her claim, what information and 
evidence she was required to submit, what information and 
evidence VA would obtain, and the need to advise VA of or to 
submit any additional information or evidence she wanted 
considered.  The letter even suggested some of the "best 
types" of hypothetical evidence to submit.  

The appellant was also provided with a copy of the March 2002 
rating decision and the March 2003 statement of the case.  
These documents, and their respective notice letters, also 
served to notify the appellant not only of the actions VA had 
taken in her claim, what VA had received from her, and what 
was lacking in her specific claim, but also of the pertinent 
laws, regulations, and criteria, as well as the evidence 
considered.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, notice was provided prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims and to respond to VA 
notices.  She was offered a personal hearing, but 
unfortunately was unable to attend due to health reasons.  
Therefore, to decide the appeal would not be prejudicial.  VA 
has met its duties to notify the claimant under 38 U.S.C.A. 
§§ 5102, 5103, Pelegrini, and 38 C.F.R. § 3.159.  

VA must also make reasonable efforts to assist the claimant 
in obtaining relevant evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  This has been accomplished in 
the instant matter.  The veteran's service medical records, 
private treatment records, hospitalization reports, and 
terminal hospitalization reports have been obtained and 
associated with the claims folder.  The death certificate was 
obtained.  Repeated development has been conducted at each 
stage of the appellate process, when VA was notified VA that 
additional evidence may exist.  Thus, the duty to assist has 
also been met.  


Analysis

The appellant contends that the veteran's service-connected 
disabilities lead to his death because they made ambulation 
difficult, requiring bedrest and resulting in the veteran's 
pneumonia.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases will be presumed if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Additionally, disability that is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For a grant of service connection for the cause of death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran's service medical records are negative for any 
heart or respiratory disorders.  During the veteran's 
lifetime, service connection had been established for 
residuals of trench feet, residuals of a fractured right 
humerus, and residuals of a gunshot wound to the right knee.

The death certificate shows the veteran died from 
cardiorespiratory arrest, due to, or as a consequence of, 
aspiration pneumonia.  The appellant contends that the 
aspiration pneumonia was related to the veteran's service-
connected feet and right knee disorders.  However, the 
medical evidence does not indicate such an association.  None 
of the veteran's service-connected conditions are cited on 
the death certificate dated in August 2001.  That certificate 
shows that in addition to the immediate causes of death, 
there was also a place to record "other significant 
conditions: conditions contributing to death but not related 
to cause."  Although the death certificate was completed by 
the veteran's family practioner, there is no reference to any 
service connected condition.  In fact, there are no such 
"contributing" conditions listed on the death certificate.  
No autopsy was performed.  

Further preponderating against the claim, the August 2001 
terminal hospitalization report is of record.  The veteran 
was diagnosed with aspiration pneumonia, end stage liver 
disease, alcoholism, and severe degenerative joint disease.  
Under the history section of the report, the examiner 
concluded that the veteran was in chronically poor health, 
due to severe degenerative joint disease, alcoholism, and 
very poor nutrition at home.  He was admitted to the hospital 
with progressive cough, weakness, and general deterioration.  
Clinically, he was found to have aspiration pneumonia.  
Although chronic bilateral venous stasis was found on 
physical examination, there was no indication that this 
"aided or lent production" to the veteran's death.  The 
doctor determined that the veteran continued to do poorly 
during his hospital stay, and that he remained very "weak 
and bedridden."  A Keofeed tube and Jevity feedings were 
begun.  At one point he desaturated and required intravenous 
Lasix and oxygen "to reverse this, and responded promptly."  
There is no mention, however, of any service-connected 
disability.  

The Board has also reviewed the private medical records and 
reports from his primary medical providers, as well as from 
his past hospitalizations.  However, while the veteran 
clearly had medical problems related to his right knee, right 
arm, and feet, there is no evidence that, due to his service-
connected disorders, he was bedridden or was ever diagnosed 
with pneumonia.   

Although the appellant has proposed theories contending that 
the veteran's service-connected disabilities resulted in 
difficulties in ambulation which eventually resulted in him 
being bedridden, and therefore his death was related to 
either his service or his service-connected disability, as a 
layperson she is not competent to establish these medical 
conclusions and opinions by her own assertions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Additionally, review of the veteran's record shows that a 
letter was written by the veteran's daughter to the veteran's 
private physician, explaining the veteran's medical 
condition, and the appellant's theory of the cause of the 
veteran's death.  She requested an opinion letter from the 
physician to VA, to substantiate the claim of service 
connection for the veteran's death.  While that physician's 
complete file concerning the veteran is of record, no such 
letter from him, or any of the veteran's physicians, was 
submitted.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Reasonable doubt is defined as 
one which exists because of the approximate balance of 
positive and negative evidence, which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt, and 
one within the range of probability, as distinguished from 
pure speculation, or remote possibility.  38 C.F.R. § 3.102.  

After a longitudinal review of the record, there is no 
approximate balance of positive and negative evidence.  
Specifically, the only evidence supporting the appellant's 
contentions and theories, are her own lay statements.  As 
noted above, her statements are not competent medical 
evidence because she is a lay person.  Moreover, there is no 
evidence showing that any medical professional has adopted 
her assertion, even after being requested to do so by the 
appellant's daughter.  

Based on the lack of nexus evidence, then, along with the 
death certificate, the terminal hospitalization report, and 
all of the evidence of record, the preponderance of the 
evidence is against the appellant's claim.  As such, the 
benefit-of-the doubt rule is not applicable and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 491 (1990).





ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



